DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 04/02/2020 were reviewed and are acceptable.
Specification
The specification filed on 04/02/2020 was reviewed and is acceptable.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, an electrochemical direct heat to electricity converter comprising a micro/nano porous media disposed within a housing, a working fluid being contained within the porous media, the porous media creating a pressure differential across a first electrochemical cell by transpiration pumping of the working fluid.
Johnson (WO 2018/053474 A1) is considered to be the closest relevant prior art to independent claim 1.  Johnson discloses a Johnson thermos-electrochemical converter (Title) comprising an electrochemical cell (100), a working fluid (hydrogen, [0026]), and a heat source (QH) and heat sink (QL) ([0027]).
However, Johnson does not disclose, teach, fairly suggest, nor render obvious the recited porous media creating a pressure differential across the cell by transpiration pumping of the working fluid.  To the contrary, Johnson explicitly discloses that the pressure differential in the working fluid is caused by supplying a current on the low temperature cell to overcome the Nernst potential of the low temperature cell and thereby drive hydrogen from the low pressure side to the high pressure side ([0039]).  Accordingly, because the pressure differential is driven by supplied current, there does not appear to be any reasonable basis for the skilled artisan to be directed towards causing a pressure differential via transpiration pumping by a porous media.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.